10-664-ag (L)
         Jiang v. Holder
                                                                                       BIA
                                                                               A075 841 712
                                                                               A079 456 516
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 7th day of February, two thousand eleven.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                BARRINGTON D. PARKER,
 9                RICHARD C. WESLEY,
10                      Circuit Judges.
11       _______________________________________
12
13       SHAOBIN JIANG,ZHEN JIE WENG,
14                Petitioners,
15
16                         v.                                   10-664-ag (L);
17                                                              10-665-ag (Con)
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONERS:              Gang Zhou, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Paul Fiorino, Senior
28                                     Litigation Counsel; Katherine A.
29                                     Smith, Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioners Shaobin Jiang and Zhen Jie Weng, wife and

 6   husband and natives and citizens of China, seek review of

 7   two January 29, 2010, orders of the BIA denying their joint

 8   motion to reopen.   In re Shaobin Jiang, No. A079 456 516

 9   (B.I.A. Jan. 29, 2010); In re Zhen Jie Weng, No. A075 841

10   712 (B.I.A. Jan. 29, 2010).   We assume the parties’

11   familiarity with the underlying facts and procedural history

12   in this case.

13       We review the BIA’s denial of a motion to reopen for

14   abuse of discretion.   Kaur v. BIA, 413 F.3d 232, 233 (2d

15   Cir. 2005) (per curiam).   An alien may file only one motion

16   to reopen and must do so within 90 days of the final

17   administrative decision.   8 U.S.C. § 1229a(c)(7); 8 C.F.R.

18   § 1003.2(c)(2).

19       Here, petitioners’ motion to reopen was indisputably

20   time-barred as it was filed eight years after the BIA’s

21   dismissal of Weng’s appeal of his removal order and nearly

22   four years after its dismissal of Jiang’s appeal.

23   See 8 C.F.R. § 1003.2(c)(2). However, there are no time or

                                   2
 1   numerical limitations if the alien establishes materially

 2   “changed country conditions arising in the country of

 3   nationality.”     8 U.S.C. § 1229a(c)(7)(C)(ii); see also

 4   8 C.F.R. § 1003.2(c)(3)(ii).     Petitioners contend that the

 5   BIA abused its discretion in denying their motion as

 6   untimely because they established changed country

 7   conditions.     We find no abuse of discretion.

 8       As an initial matter, the BIA did not abuse its

 9   discretion in discounting the probative value of government

10   documents the petitioners submitted from China, as those

11   documents were not authenticated pursuant to 8 C.F.R.

12   § 287.6.   See Qin Wen Zheng v. Gonzales, 500 F.3d 143 (2d

13   Cir. 2007); Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d

14   315, 342 (2d Cir. 2006).     Moreover, the BIA could have

15   reasonably declined to credit this unauthenticated evidence

16   based on the IJ’s underlying determination that Jiang was

17   not credible.

18       Further, the BIA did not abuse its discretion in

19   finding that the petitioners did not establish a material

20   change in country conditions establishing that Weng would

21   face persecution in China as a Chinese Democracy Party

22   (“CDP”) activist.     The BIA did not err in discounting the

23   probative value of Weng’s relatives’ claims that he was the

                                     3
 1   subject of an investigation in China, because the weight

 2   afforded to the applicant’s evidence lies largely within the

 3   discretion of the agency.     Xiao Ji Chen, 471 F.3d at 342.

 4   Neither did the BIA abuse its discretion in finding that the

 5   petitioners’ general evidence, establishing that CDP

 6   activists were increasingly persecuted in China, did not

 7   establish changes in China material to his application for

 8   asylum.     Because that evidence did not demonstrate that CDP

 9   activists returning from the United States were mistreated

10   it did not establish that Weng himself would face

11   persecution for his actions in America.      See Jian Hui Shao

12   v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

13       Additionally, petitioners’ claim that they established

14   a material change in China’s family planning policy is

15   foreclosed by this Court’s decision in Jian Hui Shao because

16   they did not establish that persons similarly situated to

17   them were subjected to forcible sterilization in Fujian

18   province.     546 F.3d at 160-61.   The BIA did not err by

19   summarily considering petitioners’ evidence that it had

20   previously considered in Matter of S-Y-G-, 24 I. & N. Dec.

21   247 (BIA 2007).     While petitioners argue that the BIA erred

22   in summarily considering their Response to Information


                                     4
 1   Requests from the Immigration and Refugee Board of Canada

 2   because it had not been considered by the BIA in Matter of

 3   S-Y-G-, any error in summarily considering the document was

 4   harmless because the document did not establish that persons

 5   similarly situated to the petitioners - individuals

 6   returning from the United States - were forcibly sterilized

 7   in Fujian province.   See Jian Hui Shao, 546 F.3d at 160-61;

 8   Xiao Ji Chen, 471 F.3d at 338.

 9       Finally, the BIA did not abuse its discretion, as

10   petitioners’ claims were insufficient to excuse the untimely

11   filing of their motion to reopen because they demonstrated

12   only changes in their personal circumstances.   See Yuen Jin

13   v. Mukasey, 538 F.3d 143, 155 (2d Cir. 2008).

14       As the BIA reasonably noted, petitioners’ decision to

15   have two children and Jiang’s involvement with the CDP were

16   self-induced.   Therefore, the changes in their lives which

17   they alleged made them vulnerable to future persecution

18   constituted only a change in personal circumstances which

19   did not exempt their motion from the applicable bars.     See

20   Wei Guang Wang, 437 F.3d at 272, 274 (making clear that the

21   time and numerical limitations on motions to reopen may not

22   be suspended because of a “self-induced change in personal


                                   5
 1   circumstances” that is “entirely of [the applicant’s] own

 2   making after being ordered to leave the United States”).

 3   Accordingly, the BIA did not abuse its discretion in

 4   dismissing as untimely the petitioners’ motion to reopen

 5   because they did not establish material changed country

 6   conditions.   See 8 U.S.C. § 1229a(c)(7)(C)(ii).

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   As we have completed our review, any stay of

 9   removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot.    Any pending request for

12   oral argument in this petition is DENIED in accordance with

13   Federal Rule of Appellate Procedure 34(a)(2), and Second

14   Circuit Local Rule 34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk
17
18




                                    6